Name: Regulation (ECSC, EEC, Euratom) No 2163/70 of the Council of 27 October 1970 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: social protection;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31970R2163Regulation (ECSC, EEC, Euratom) No 2163/70 of the Council of 27 October 1970 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 238 , 29/10/1970 P. 0001 - 0002 Finnish special edition: Chapter 1 Volume 1 P. 0067 Danish special edition: Series I Chapter 1970(III) P. 0646 Swedish special edition: Chapter 1 Volume 1 P. 0067 English special edition: Series I Chapter 1970(III) P. 0724 REGULATION (ECSC, EEC, EURATOM) No 2163/70 OF THE COUNCIL of 27 October 1970 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof; Whereas it is for the Council to determine the salaries, allowances and pensions of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice, together with any payment to be made instead of remuneration; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the table in Article 8 (2) of Council Regulation No 422/67/EEC, 5/67/Euratom 1 of 25 July 1967: >PIC FILE= "T0011004"> Article 2 The following shall be substituted for subparagraph (b) of the first paragraph of Article 5 of Regulation No 422/67/EEC, 5/67/Euratom: "(b) reimbursement of travelling expenses incurred by a member of the Commission or of the Court for himself and for members of his family, and reimbursement of the cost of removal of his personal effects and furniture, including insurance against ordinary risks (theft, breakage, fire)." Article 3 1. In Article 9 of Regulation No 422/67/EEC, No 5/67/Euratom, 60 % shall be substituted for 50 %. 2. The following paragraph shall be added to Article 9 of that Regulation: "When the person concerned has performed various duties in the Commission or Court of Justice, the salary on which the pension is to be calculated shall be related to the proportion of time spent by the person concerned in each of those various duties. This paragraph shall not apply to members of the Commission or of the Court who are in office on the date of entry into force of this Regulation or who cease to hold office before that date, if they so request." Article 4 In Article 10 (a) of Regulation No 422/67/EEC, 5/67/Euratom, 30 % shall be substituted for 25 %. In Article 10 (b), 60 % and 30 % shall be substituted for 50 % and 25 % respectively. Article 5 The following paragraph shall be added to Article 11 of Regulation No 422/67/EEC, 5/67/Euratom: "This Article shall also apply to former members of the Commission or of the Court who benefit either under the pension scheme provided for in Article 8 or under the transitional allowance provided for in Article 7. This paragraph shall not, however, be applied in order to cover risks already covered by another social security scheme 1OJ No 187, 8.8.1967, p. 1. under which the former member of the Commission or of the Court may benefit." Article 6 In the first indent of the second subparagraph of Article 15 (1) of Regulation No 422/67/EEC, 5/67/Euratom, 60 % shall be substituted for 50 %. Article 7 This Regulation shall enter into force on 1 November 1970. It shall be applicable as from 1 July 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 October 1970. For the Council The President W. SCHEEL